Citation Nr: 1607732	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-22 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease (DJD) of the right knee status post anterior cruciate ligament repair, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for instability of the right knee, currently evaluated as 10 percent disabling.

3.  Whether entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is warranted. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North  Carolina.  

The Board notes that during the course of this appeal, the Veteran asserted that he was unemployable, in part, due to the service-connected right knee disabilities.  See VA Form 21-8940 received in November 2014 at which time the Veteran reported that he was still working full time.  The RO denied the claim in June and January 2016 rating decisions finding that the evidence showed the Veteran was employed and that there was no indication the employment was marginal.  Although the Veteran did not disagree with those determinations, the Court of Appeals for Veterans Claims has held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability. The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability. The issue of TDIU is thus considered to be before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran is in receipt of a 20 percent evaluation for DJD of the right knee status post anterior cruciate ligament repair, and a 10 percent evaluation for instability of the right knee.  He seeks higher evaluations.

The Board observes that the Veteran was last afforded a VA examination of his right knee disability in February 2012.  Since then, a VA treatment record dated in August 2015 has been added to the electronic claims file.  This record is the report of a physiatry consultation which notes the Veteran's history.  Specifically, the provider indicated that the Veteran underwent orthopedic consultation in July 2013 during which knee replacement surgery was discussed.  He stated that the treatment note indicated that a planned pre-operative appointment was either canceled or never scheduled; the Veteran related that he did not consider that note accurate, and that he remained very interested in surgery.  He reported that his knee was painful even at rest, and that it was symptomatic 90 percent of the time.  He noted that it was worse with significant knee flexion.  The provider indicated that the Veteran's primary care physician had ordered a current MRI, and planned to refer him again to orthopedic surgery.  In light of the Veteran's current reports regarding his symptoms, and the fact that he has not been examined for more than four years, the Board concludes that a current examination is necessary to determine the severity of the Veteran's right knee disability.  Additionally, any outstanding VA treatment records should be obtained and added to the record prior to any current examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the electronic record.

2.  Request that the Veteran update his employment status since July 2015.  Specifically request that he inform VA if he is still employed at the community college or by any other employer and if so, to provide information concerning the number of hours worked and his earnings.

3.  Following completion of the development described in paragraph 1, schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations referable to the Veteran's service-connected right knee disabilities.

The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion, to include on use and during flare-ups.  Specifically, the examiner should indicate the point at which pain or any other factor limits motion.  If such is not possible, the examiner should explain why.  

The examiner should describe the severity of the service-connected instability of the right knee.  

The examiner should also provide information concerning the functional impairment that results from the service-connected right knee disabilities in terms of the ability to function and perform tasks in a work setting.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

4.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




